DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  ARTIFICIAL INTELLIGENCE SPEAKER, DISPLAY APPARATUS AND METHOD OF CONTROLLING THE SAME

Abstract
The abstract of the disclosure is objected to because of a typographical error; please note that the language crossed-out below appears to be repetitive.

Disclosed are 

The abstract is further objected to because it appears to be little more than a restatement of claim 1.  Correction is required.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specification
The disclosure is objected to because of the following informalities:   Typographical error.
On page 1, 4th line from bottom, please amend as indicated; appropriate correction is required.

AI speaker can be used in controlling household

Drawings
The drawings are objected to because in figure 7, the top-most flowchart element “START” is misspelled (“STRAT”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jeong (US PGPUB 2018/0285065 A1; “Jeong” hereinafter).  N.B. Jeong is Applicant-Provided Prior Art (see IDS filed 11 March 2021, see U.S. Patent Document citation “AA”).
Regarding claim 8, Jeong discloses a display apparatus (see figure 9a, where Jeong depicts first display device 910 and second display device 920) comprising:  a display configured to display an image (see figure 9a, where Jeong depicts each of first display device 910 and second display device 920 displaying an image); a communicator configured to perform communication (see paragraph 89, where Jeong teaches a digital TV as an example of a display device; see also paragraph 107 and figure 4B, where Jeong teaches and depicts digital TV 400 including external device interface 448; see also paragraph 110, where Jeong teaches external device interface unit 448 provides interfacing environment between digital TV 400 and various external devices; as such external device interface unit 448 can include a wireless communication unit; see also paragraph 112, where Jeong teaches the wireless communication unit can perform short range wireless communication with a different digital device; thus a communicator configured to perform communication); and a processor (see figure 4b, where Jeong depicts controller 450) configured to identify whether an external apparatus is connected, through the communicator enabled to communicate with the external apparatus, based on identification of a change from a turned-off state to a turned-on state (see paragraph 112, where Jeong teaches the wireless communication unit can perform short-range wireless communication with a different digital device; Examiner notes that such short-range wireless communication is possible even if 
receive information about a voice of a user from the external apparatus through the communicator based on the external apparatus being identified as being connected to the display apparatus, and process the voice of the user and control the display to display an image based on a process result (see paragraph 14, where Jeong teaches causing a response data corresponding to a first voice command data received after a voice command trigger to be output on a display of a proximate display device; see also paragraphs 68- 69, where Jeong teaches signal processing unit 230 generates a signal according to control of controller 220, for example, the generated signal may include a control command; signal outputting unit 250 transmits the signal processed by signal processing unit 230 to an external device).  In this case, “information about a voice of a user” is taken to mean response data corresponding to a first voice command data from a user.
Regarding claim 9, Jeong discloses the display apparatus of claim 8.  Jeong further discloses a user input receiver configured to receive an input of the user (see figure 4b, where Jeong depicts user interface unit 480 in communication with remote controller 490 and operably connected to controller 450), the processor being configured to identify the change from the turned-off state to the turned-on state based on the received input of the user (see paragraph 116, where Jeong teaches user interface unit receives a control signal such as power on/off).
Regarding claim 10, Jeong discloses the display apparatus of claim 8.  Jeong further discloses the processor is configured to identify the change from the turned-off state to the turned-on state, based on a request signal for turning on the display apparatus received from the external apparatus through the communicator (see paragraph 237, where Jeong teaches an operation by the display device for performing mutual data communication with smart controlling device 110; said operation can include an operation of turning on power).
Regarding claim 11, Jeong discloses the display apparatus of claim 8.  Jeong further discloses the processor is configured to control the display to display a user interface [UI} about an error in processing the voice based on identification that information about the error is received from the external apparatus through the communicator (see paragraph 234, where Jeong teaches smart controlling device can flexibly cope with various situations such as an error, a network problem, and the like in a relation with a specific display device; see also paragraph 237, where Jeong teaches an operation by the display device for performing mutual data communication with smart controlling device 110; said operation can include an operation of turning on power, authentication, registration, and the like; see also paragraph 238, where Jeong teaches smart controlling device 110 determines whether response data should be outputted via a display of a selected display device; thus a suggestion for flexibly sharing information including error information to be displayed on a display of a selected display device).
Regarding claim 12, Jeong discloses the display apparatus of claim 11.  Jeong further discloses the processor is configured to identify whether information about the error is received, based on the identification of the change from the turned-off state to the turned-on state (see analysis above for claim 11; if smart controlling device 110 makes a determination to display error information on a display of a selected display device, controller 450 of said selected display device, connected to external device interface 448, would process such error information as it would any other information to be displayed, thus identifying that information about an error is received before causing it to be displayed).
Regarding claim 19, this method claim essentially restates the limitations of apparatus claim 8, as the apparatus of claim 8 appears to be configured to perform the method steps of claim 19.  Therefore, the same analysis applies to claim 19.
Regarding claim 20, this method claim essentially restates the limitations of apparatus claim 11, as the apparatus of claim 11 appears to be configured to perform the method steps of claim 20.  Therefore, the same analysis applies to claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The claims filed 19 August 2020 were examined in this Office action.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 7, 13, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Matsubara (U.S. Patent 5,254,921; “Matsubara” hereinafter).
Regarding claim 1, Jeong discloses an electronic apparatus (see figure 1, where Jeong depicts smart controlling device 110; see also figure 2, where Jeong depicts smart controlling device 110 
a speaker configured to output a sound (see paragraph 72, where Jeong teaches the body of smart controlling device 100 may have a cylindrical shape and have a function of a speaker; see also paragraph 44, where Jeong teaches a smart speaker equipped with artificial intelligence functionality);
a microphone configured to receive a voice of a user (see figure 2, where Jeong depicts signal receiving unit 210; see also paragraph 52, where Jeong teaches signal receiving unit 210 may receive a voice command of a user via a microphone); 
a communicator configured to perform communication (see paragraph 46, where Jeong teaches data communication may performed with an external server or external devices based on a communication protocol such as WiFi, Bluetooth.TM., Z-wave, Infrared communication, Zigbee, RS, and the like; see also paragraph 70, where Jeong teaches smart controlling device 110 can further include a communication interface, or the like, necessary for transmitting and receiving a signal/data); and
a processor (see figure 2, where Jeong depicts controller 220) configured to:
identify a state of an external apparatus, through the communicator enabled to communicate with the external apparatus based on the voice of the user received by the microphone, (see figure 8; see also paragraph 235, where Jeong depicts and teaches a process flowchart beginning with a user’s voice command being received [S802]; at [S808] Jeong depicts and teaches smart controlling device 110 determining a power status of a selected display device).
Jeong does not appear to explicitly disclose the processor configured to process the received voice of the user and output a sound corresponding to a process result through the speaker based on the state of the external apparatus being identified as a turned-off state.  However, sounding an alarm when an unexpected or adverse condition has been detected is common in the art.  For example, Matsubara discloses Abnormality detecting method for a servo system.  At column 1, lines 10-25, 
Prior to the effective filing date of the instant application, one of ordinary skill in the art, having the teaching of Matsubara and Jeong, would have been motivated to combine the teaching of Matsubara with the smart controlling device of Jeong, in order to bring a user’s attention to the abnormal condition of a proximate display device being in a power-off state.  Furthermore, given that the smart controlling device of Jeong comprises a speaker configured to output a sound, combining the teaching of Matsubara with the device of Jeong in order to generate an alarm to signify a detected abnormal condition would have involved only routine skill in the art.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application.
The combination of Jeong and Matsubara further discloses controlling the communicator to transmit information about the received voice of the user to the external apparatus and requesting the external apparatus to process the voice of the user based on the state of the external apparatus being identified as a turned-on state (see Jeong at paragraph 14, where Jeong teaches causing a response data corresponding to a first command data received after a command trigger to be output on a display of a proximate display device; see also paragraphs 68- 69, where Jeong teaches signal processing unit 230 
Regarding claim 5, the combination of Jeong and Matsubara discloses the apparatus of claim 1.  The combination further discloses the processor is configured to identify whether an error occurs in processing the voice, and control the communicator to transmit information about the error to the external apparatus based on the error being identified as having occurred (see Jeong at paragraph 234, where Jeong teaches smart controlling device 110 may be able to flexibly cope with various situations such as an error, a network problem and the like in relation with a specific display device; thus a suggestion to share error information with an external apparatus).  In this case, an “error occurs in processing the voice” is taken to mean an abnormal condition has been discovered when attempting to perform a task requested by voice command, which could involve a proximate (to the user) display device.
Regarding claim 6, the combination of Jeong and Matsubara discloses the apparatus of claim 1.  The combination further discloses the processor is configured to identify a service type related to the voice, and identify whether to request the external apparatus to process the voice based on the identified service type (see Jeong at paragraph 15, where Jeong teaches receiving an input comprising a command trigger and command data received after the command trigger and displaying generated response data to the command data via a display of a selected display device when it is determined that the generated response data is required to be displayed on a display).  In this case, requesting the 
Regarding claim 7, the combination of Jeong and Matsubara discloses the apparatus of claim 6.  The combination further discloses the processor is configured to control the communicator to transmit information about the voice to the external apparatus and request the external apparatus to process the voice based on the service type being identified as being related to visual content (see above analysis for claim 6; transmitting information about the voice to the external apparatus is taken to mean transmitting generated response data to a proximate (to the user) display device for display on a display of said proximate display device.
Regarding claim 13, this method claim essentially restates the limitations of apparatus claim 1, as the apparatus of claim 1 appears to be configured to perform the method steps of claim 13.  Therefore, the same analysis applies to claim 13.
Regarding claim 17, this method claim essentially restates the limitations of apparatus claim 5, as the apparatus of claim 5 appears to be configured to perform the method steps of claim 17.  Therefore, the same analysis applies to claim 17.
Regarding claim 18, this method claim essentially restates the limitations of apparatus claim 6, as the apparatus of claim 6 appears to be configured to perform the method steps of claim 18.  Therefore, the same analysis applies to claim 18.

Claims 2, 4, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong and Matsubara as applied to claim 1 (or 13) above, and further in view of the Associated Press (“Marco Polo Building Had Outdated Fire Alarms When 3 Died In Blaze”, Honolulu Civil Beat, 28 July 2017).
Regarding claim 2, the combination of Jeong and Matsubara discloses the apparatus of claim 1.  As noted above, Matsubara, at column 1, lines 10-25, teaches generating an alarm to inform the occurrence of an abnormal condition.  The combination does not appear to explicitly disclose the processor controls the speaker to output a sound for guiding the user to turn on the external apparatus based on the state of the external apparatus being identified as the turned-off state.  Examiner notes that an alarm such as that taught by Matsubara can not only take the form of a traditional alarm such as a loud noise to alert workers and other nearby people of a safety hazard, but can additionally take the form of a spoken word.  Indeed, many modern alarms combine sirens and announcements, as suggested by the Associated Press (emphasis added):
“The (National Fire Protection Organization) sets safety standards for local, state and federal jurisdictions to adopt. It says high-rises, especially those without sprinkler systems, should have alarm systems with loud sirens, flashing lights, a voice announcement system for firefighters to guide evacuations and self-closing doors to help prevent flames from spreading.”

Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Associated Press as applicable to the apparatus of the combination of Jeong and Matsubara, and would have been motivated to combine in order to provide a more useful alarm capability.  The combination would have resulted in an apparatus with an alarm modified to include a spoken word announcement when an abnormal condition is detected.  Said announcement could include instructions to turn the power on to a proximate display device, in order to mitigate the detected abnormal condition, thus an improved apparatus.
Furthermore, given that Matsubara and Associated Press use and disclose similar alarm technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, 
Regarding claim 4, the combination of Jeong and Matsubara discloses the apparatus of claim 1.  The combination further discloses the processor is configured to identify whether an error occurs in processing the voice (see Jeong at paragraph 234, where Jeong teaches smart controlling device 110 may be able to flexibly cope with various situations such as an error, a network problem and the like, thus a suggestion to identify an error).  In this case, an “error occurs in processing the voice” is taken to mean an abnormal condition has been discovered when attempting to perform a task requested by voice command, which could include a proximate (to the user) display device being in an power-off state.
The combination does not appear to explicitly teach controlling the speaker to output a sound for guiding the user to turn on the external apparatus based on the error being identified as having occurred.  However, as noted above, Matsubara, at column 1, lines 10-25, teaches generating an alarm to inform the occurrence of an abnormal condition.  Identification of an error can be considered an abnormal condition.  Examiner notes that an alarm such as that taught by Matsubara can not only take the form of a traditional alarm such as a loud noise to alert workers and other nearby people of a safety hazard, but can additionally take the form of a spoken word.  Indeed, many modern alarms combine sirens and announcements, as suggested by the Associated Press (emphasis added):
“The (National Fire Protection Organization) sets safety standards for local, state and federal jurisdictions to adopt. It says high-rises, especially those without sprinkler systems, should have alarm systems with loud sirens, flashing lights, a voice announcement system for firefighters to guide evacuations and self-closing doors to help prevent flames from spreading.”


Furthermore, given that Matsubara and Associated Press use and disclose similar alarm technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 14, this method claim essentially restates the limitations of apparatus claim 2, as the apparatus of claim 2 appears to be configured to perform the method steps of claim 14.  Therefore, the same analysis applies to claim 14.
Regarding claim 16, this method claim essentially restates the limitations of apparatus claim 4, as the apparatus of claim 4 appears to be configured to perform the method steps of claim 16.  Therefore, the same analysis applies to claim 16.

Claims 3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong and Matsubara as applied to claim 1 (or 13) above, and further in view of Lawrence et al. (US PGPUB 2019/0281341 A1; “Lawrence” hereinafter).
Regarding claim 3, the combination of Jeong and Matsubara discloses the apparatus of claim 1.  The combination does not appear to explicitly disclose the processor controls the communicator to 
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Lawrence as applicable to the apparatus of the combination of Jeong and Matsubara, and would have been motivated to combine in order to automatically turn on a proximate (to a user) external display device if said device is determined to be in a power-off state, which could be considered an abnormal condition.  The combination would have resulted in an apparatus able to more quickly display information on a display device proximate to a user regardless of the power state of said proximate display device.  In this combination, the alarm of Matsubara could serve to inform the user of a slight delay while said proximate display device is being powered on, thus an improved apparatus.
Furthermore, given that Lawrence and Jeong use and disclose similar voice-recognition technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 15, this method claim essentially restates the limitations of apparatus claim 3, as the apparatus of claim 3 appears to be configured to perform the method steps of claim 15.  Therefore, the same analysis applies to claim 15.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624